Title: To James Madison from William McMillan, 15 June 1801 (Abstract)
From: McMillan, William
To: Madison, James


15 June 1801, Cincinnati. Observes that district court met there on 10 June but neither marshal nor attorney attended. Reports that at close of last session he (delegate from territory northwest of Ohio) and Senator Brown of Kentucky had discussed appointments to these positions and that Brown had intended to recommend James Smith of Cincinnati for marshal and William Sprigg of Chillicothe for attorney. Reminds JM that according to a recent act of Congress two commissioners are to be named by president to settle claims in Miami River region; recommends William Goforth and John Reily.
 

   
   RC (DNA: RG 59, LAR, 1801–9). 2 pp.; in a clerk’s hand, except for complimentary close, signature, and inside address. On the second page Jefferson noted: “I have in their proper place the names of Goforth & Reily: but they are not to act till Nov. 1. Therefore we need not appoint till Oct. 1. This will give time to hear more about them.” Filed with undated memorandum from John Brown on the same subject, but recommending McMillan for attorney. RC printed in Carter, Territorial Papers, Northwest, 3:141–42.


